 

Exhibit 10.2

 

THE PROPHASE LABS, INC.

 

AMENDED AND RESTATED 

2010 DIRECTORS’ EQUITY COMPENSATION PLAN

 

1.PURPOSE OF THE PLAN.

 

The purpose of the Plan is to attract and retain highly qualified individuals to
serve on the Board of Directors of the Company, to relate Directors’
compensation more closely to the Company’s performance and its shareholders’
interests, and to increase Directors’ stock ownership in the Company. The
Company expects that it will benefit from the added interest which such
Directors will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.

 

2.AMENDMENT AND RESTATEMENT; EFFECTIVE DATE.

 

The Plan, originally titled The Quigley Corporation 2010 Directors’ Equity
Compensation Plan, was ratified by the Company’s stockholders at the Company’s
Annual Meeting of Stockholders on May 5, 2010. The Plan was subsequently amended
by the Board and ratified by the Company’s stockholders at the Company’s Annual
Meeting of Stockholders on May 6, 2013. This Amended and Restated 2010
Director’s Equity Compensation Plan became effective on the Effective Date,
subject to the approval of the Company’s stockholders; and amends and restates
the 2010 Director’s Equity Incentive Plan in its entirety.

 

3.DEFINITIONS

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)       Affiliate: With respect to the Company, any entity directly or
indirectly controlling, controlled by or under common control with, the Company
or any other entity designated by the Board in which the Company or an Affiliate
has an interest.

 

(b)       Award: An Option, Restricted Stock, Restricted Stock Unit, or Other
Stock Based Award granted pursuant to the Plan.

 

(c)       Beneficial Owner: A “beneficial owner,” as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto).

 

(d)       Board: The Board of Directors of the Company.

 

(e)       Change of Control: The occurrence of any of the following events:

 

(i)       A change in the ownership of the Company that occurs on the date that
any one Person, or more than one Person acting as a group, acquires ownership of
the Shares that, together with the Shares held by such Person, constitutes more
than 50% of the total voting power of the Shares of the Company. No Change of
Control shall have occurred in the event Ted Karkus (the “Executive”) or a group
which includes Executive acquires more than 50% of the voting control of the
Company. The acquisition of additional Shares by any one Person, who is
considered to own more than 50% of the total voting power of the Shares of the
Company will not be considered an additional Change of Control; or

 

 

 

 

(ii)       A change in the effective control of the Company that occurs on the
date that a majority of members of the Board is replaced during any 12 month
period by directors whose appointment or election is not endorsed by one of
either the Executive or a majority of the members of the Board prior to the date
of the appointment or election; or

 

(iii)       A change in the ownership of a “substantial portion of the Company’s
assets”, as defined herein. For this purpose, a “substantial portion of the
Company’s assets” shall mean assets of the Company having a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such change in ownership.
For purposes of this subsection (iii), a change in ownership of a substantial
portion of the Company’s assets occurs on the date that any Person acquires (or
has acquired during the 12 month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that constitute a
“substantial portion of the Company’s assets.” For purposes of this subsection
(iii), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (a) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (b)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, 50% or more of the total value or voting power
of which is owned, directly or indirectly, by the Company, (3) a Person, that
owns, directly or indirectly, 50% or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
Person described in this subsection (iii). For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change of control event within the
meaning of Section 409A.

 

For the avoidance of doubt, a transaction will not constitute a Change of
Control if its primary purpose is to: (1) change the state of the Company’s
incorporation, (2) create a holding company that will be owned in substantially
the same proportions by the Persons who hold the Company’s securities
immediately before such transaction.

 

(f)       Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

- 2 -

 

 

(g)       Committee: The compensation committee of the Board (or a subcommittee
thereof as provided under Section 5, or such other committee of the Board
(including, without limitation, the full Board) to which the Board has delegated
power to act under or pursuant to the provisions of the Plan.

 

(h)       Company: ProPhase Labs, Inc., a Delaware corporation.

 

(i)        Director: A non-employee member of the Board.

 

(j)        Disability: Inability of a Participant to perform in all material
respects his duties and responsibilities to the Company, or any Subsidiary of
the Company, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Committee
may reasonably determine in good faith. The Disability determination shall be in
the sole discretion of the Committee and a Participant (or his representative)
shall furnish the Committee with medical evidence documenting the Participant’s
disability or infirmity which is satisfactory to the Committee.

 

(k)       Effective Date: April 12, 2018, subject to the approval of the
Company’s stockholders.

 

(l)        Exchange Act: The Securities Exchange Act of 1934, as amended, or any
successor thereto.

 

(m)      Fair Market Value: On a given date, (i) if there should be a public
market for the Shares on such date, the closing price of the Shares as reported
on such date on the composite tape of the principal national securities exchange
on which such Shares are listed or admitted to trading, or, if no composite tape
exists for such national securities exchange on such date, then the closing
price on the principal national securities exchange on which such Shares are
listed or admitted to trading, or, (ii) if the Shares are not listed or admitted
on a national securities exchange, the arithmetic mean of the per Share closing
bid price and per Share closing asked price on such date as quoted on the
National Association of Securities Dealers Automated Quotation System (or such
other market in which such prices for the Shares are regularly quoted), or,
(iii) if there is no market on which the Shares are regularly quoted, the Fair
Market Value shall be the value established by the Committee in good faith;
provided, however that in determining the Fair Market value, the Committee shall
not apply a discount for any minority interest. With respect to (i) and (ii)
above, if no sale of Shares shall have been reported on such composite tape or
such national securities exchange on such date or quoted on the National
Association of Securities Dealer Automated Quotation System or other applicable
market on such date, then the immediately preceding date on which sales of the
Shares have been so reported or quoted shall be used.

 

(n)       Option: A stock option granted pursuant to Section 7 of the Plan.

 

(o)       Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 7(a) of the Plan.

 

- 3 -

 

 

(p)      Participant: A Director of the Company or any of its Affiliates who is
selected by the Committee to participate in the Plan.

 

(q)      Permitted Holders: “Permitted Holder” means, as of the date of
determination, any and all of (i) an employee benefit plan (or trust forming a
part thereof) maintained by (A) the Company, or (B) any corporation or other
Person of which a majority of its voting power of its voting equity securities
or equity interest is owned, directly or indirectly, by the Company, or (ii) any
stockholder of the Company who, together with its affiliates, owns 50% or more
of the total voting power of all classes of voting stock of the Company as of
the Effective Date, or any affiliate(s) of such stockholder.

 

(r)       Person: A “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Act (or any successor section thereto).

 

(s)       Plan: The ProPhase Labs, Inc. 2010 Directors’ Equity Compensation
Plan.

 

(t)       Restricted Stock: An Award granted pursuant to Section 8(b) of the
Plan.

 

(u)      Restricted Stock Unit: An Award granted pursuant to Section 8(b) of the
Plan.

 

(v)      Shares: Shares of common stock of the Company.

 

(w)     Subsidiary: A subsidiary corporation, as defined in Section 424(f) of
the Code (or any successor section thereto).

 

4. SHARES SUBJECT TO THE PLAN

 

Subject to Section 9 of the Plan, the total number of Shares which may be issued
under the Plan is equal to 675,000 Shares. The Shares may consist, in whole or
in part, of unissued Shares or treasury Shares. The issuance of Shares or the
payment of cash upon the exercise of an Award or in consideration of the
cancellation or termination of an Award shall reduce the total number of Shares
available under the Plan, as applicable. Shares which are subject to Awards
which terminate or lapse without the payment of consideration may be granted
again under the Plan.

 

5. ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or advisable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or advisable.
Any decision of the Committee in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors). The
Committee shall have the full power and authority to establish the terms and
conditions of any Award consistent with the provisions of the Plan and to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions). Determinations made by the
Committee under the Plan need not be uniform and may be made selectively among
Participants, whether or not such Participants are similarly situated. Awards
may, in the discretion of the Committee, be awarded under the Plan in assumption
of, or in substitution for, outstanding Awards previously granted by the
Company, any of its Affiliates or any of their respective predecessors, or any
entity acquired by the Company or with which the Company combines. The number of
Shares underlying such substitute Awards shall be counted against the aggregate
number of Shares available for Awards under the Plan. The Committee shall
require payment of any minimum amount it may determine to be necessary to
withhold for federal, state, local or other, taxes as a result of the exercise,
vesting or grant of an Award. Unless the Committee specifies otherwise, the
Participant may elect to pay a portion or all of such minimum withholding taxes
by (a) delivery in Shares or (b) having Shares withheld by the Company from any
Shares that would have otherwise been received by the Participant. The number of
Shares so delivered or withheld shall have an aggregate Fair Market Value
sufficient to satisfy the applicable minimum withholding taxes.

 

- 4 -

 

 

6.LIMITATIONS

 

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

7.TERMS AND CONDITIONS OF OPTIONS

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Option agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:

 

(a)       Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
substitution of previously granted Options, as described in Section 4).

 

(b)       Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than seven years
after the date it is granted. Each Option agreement shall set forth the extent
to which the Participant shall have the right to exercise the Option following
termination of the Participant’s service with the Company or its Affiliates.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the applicable Option agreements, need not be uniform among
all Options issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination.

 

(c)       Exercise of Options. Except as otherwise provided in the Plan or in an
Option agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of Section 7
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii) or (iv)
in the following sentence. The purchase price for the Shares as to which an
Option is exercised shall be paid to the Company to the extent permitted by law,
(i) in cash or its equivalent (e.g., by personal check) at the time the Option
is exercised, (ii) in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided that such Shares have
been held by the Participant for no less than six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles), (iii)
partly in cash and partly in Shares (as described in (ii) above), (iv) if there
is a public market for the Shares at such time, and provided that a sale of
Shares by the Participant is permitted at such time under the Company’s insider
trading policy then in effect, through the delivery of irrevocable instructions
to a broker to sell Shares obtained upon the exercise of the Option and to
deliver promptly to the Company an amount out of the proceeds of such Sale equal
to the aggregate Option Price for the Shares being purchased or (v) to the
extent the Committee shall approve in the Option agreement or otherwise, through
“net settlement” in Shares. In the case of a “net settlement” of an Option, the
Company will not require a cash payment of the Option Price of the Option set
forth in the Option agreement, but will reduce the number of Shares issued upon
the exercise by the largest number of whole Shares that have a Fair Market Value
that does not exceed the aggregate Option Price set forth in the Option
agreement. With respect to any remaining balance of the aggregate Option Price,
the Company shall accept a cash payment. No Participant shall have any rights to
dividends or other rights of a shareholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

- 5 -

 

 

(d)       Attestation. Wherever in this Plan or in any agreement evidencing an
Option a Participant is permitted to pay the exercise price of an Option or
taxes relating to the exercise of an Option by delivering Shares, the
Participant may, subject to procedures satisfactory to the Committee, satisfy
such delivery requirement by presenting proof of beneficial ownership of such
Shares, in which case the Company shall, as appropriate, (i) treat the Option as
exercised without further payment and/or (ii) withhold such number of Shares
from the Shares acquired by the exercise of the Option.

 

8.OTHER STOCK-BASED AWARDS

 

(a)       Generally. The Committee, in its sole discretion, may grant or sell
Awards of Shares, Awards of restricted Shares and Awards that are valued in
whole or in part by reference to, or are otherwise based on the Fair Market
Value of, Shares (“Other Stock-Based Awards”). Such Other Stock-Based Awards
shall be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable).

 

- 6 -

 

 

(b)       Restricted Stock Awards and Restricted Stock Units. The Committee may
grant Restricted Stock or Restricted Stock Units at any time and from time to
time prior to the expiration of the Plan to eligible Participants selected by
the Committee. A Participant shall have rights as a stockholder with respect to
any Shares subject to a Restricted Stock award hereunder only to the extent
specified in the Restricted Stock agreement evidencing such Award. Awards of
Restricted Stock or Restricted Stock Units shall be evidenced only by such
agreements, notices and/or terms or conditions documented in such form
(including by electronic communications) as may be approved by the Committee.
Awards of Restricted Stock or Restricted Stock Units granted pursuant to the
Plan need not be identical but each must contain or be subject to the following
terms and conditions:

 

(i)       Terms and Conditions. Each Restricted Stock agreement and each
Restricted Stock Unit agreement shall contain provisions regarding (A) the
number of Shares subject to such Award or a formula for determining such, (B)
the purchase price of the Shares, if any, and the means of payment for the
Shares, (C) the performance criteria, if any, and level of achievement versus
these criteria that shall determine the number of Shares granted, issued,
retainable and/or vested, (D) such terms and conditions on the grant, issuance,
vesting and/or forfeiture of the Shares as may be determined from time to time
by the Committee, (E) restrictions on the transferability of the Shares and (F)
such further terms and conditions as may be determined from time to time by the
Committee, in each case not inconsistent with this Plan.

 

(ii)       Restricted Stock Units. Except to the extent this Plan or the
Committee specifies otherwise, Restricted Stock Units represent an unfunded and
unsecured obligation of the Company and do not confer any of the rights of a
stockholder until Shares are issued thereunder. Settlement of Restricted Stock
Units upon expiration of the deferral or vesting period shall be made in Shares
or otherwise as determined by the Committee. Dividends or dividend equivalent
rights shall be payable in cash or in additional shares with respect to
Restricted Stock Units only to the extent specifically provided for by the
Committee. Until a Restricted Stock Unit is settled, the number of Shares
represented by a Restricted Stock Unit shall be subject to adjustment pursuant
to Section 9. Any Restricted Stock Units that are settled after the
Participant’s death shall be distributed to the Participant’s designated
beneficiary(ies) or, if none was designated, the Participant’s estate.

 

(iii)       Share Vesting. The grant, issuance, retention and/or vesting of
Shares under Restricted Stock or Restricted Stock Unit Awards shall be at such
time and in such installments as determined by the Committee or under criteria
established by the Committee. The Committee shall have the right to make the
timing of the grant and/or the issuance, ability to retain and/or vesting of
Shares under Restricted Stock or Restricted Stock Unit Awards subject to
continued employment, passage of time and/or such performance criteria (as
described in more detail in Section 8(c) below).

 

- 7 -

 

 

(c)       Performance Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock Based Awards granted under this Section 8 may be
based on the attainment of written performance goals approved by the Committee
for a performance period established by the Committee (“Performance Based
Awards”). The Committee shall determine whether, with respect to a performance
period, the applicable performance goals have been met with respect to a given
participant and, if they have, shall so certify. In connection with such
certification, the Committee, or its delegate, may decide that the amount of the
Performance Based Award actually paid to a given Participant may be less than
the amount determined by the applicable performance goal formula; provided that
the Committee shall have the authority to waive any applicable performance
goals. In the event the applicable performance goals are not waived by the
Committee, payment of a Performance Based Award will occur only after
certification and will be made as determined by the Committee in its sole
discretion after the end of the applicable performance period.

 

9.ADJUSTMENTS UPON CERTAIN EVENTS

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)       Generally. In the event of any change in the outstanding Shares after
the Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange or change in capital structure, any
distribution to shareholders of Shares (other than regular cash dividends) or
any similar event, the Committee without liability to any person shall make such
substitution or adjustment, if any, as it deems to be equitable (subject to
Section 17), as to the number or kind of Shares or other securities issued or
reserved for issuance as set forth in Section 4 of the Plan or pursuant to
outstanding Awards; provided that the Committee shall determine in its sole
discretion the manner in which such substitution or adjustment shall be made.

 

(b)       Change of Control. In the event of a Change of Control (or similar
corporate transaction, whether or not including any Permitted Holder) after the
Effective Date, the Committee shall accelerate, vest or cause the restrictions
to lapse with respect to all or any portion of an Award. With respect to any
Awards that are vested pursuant to the preceding sentence, the Committee may (A)
cancel such Awards for fair value (as determined in the sole discretion of the
Committee) which, in the case of Awards, may equal the excess, if any, of value
of the consideration to be paid in the Change of Control transaction to holders
of the same number of Shares subject to such Awards (or, if no consideration is
paid in any such transaction, the Fair Market Value of the Shares subject to
such Awards) over the aggregate exercise price of such Awards, (B) provide for
the issuance of substitute Awards that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted hereunder as
determined by the Committee in its sole discretion or (C) provide that for a
period of at least 10 days prior to the Change of Control, such Awards shall be
exercisable as to all shares subject thereto and that upon the occurrence of the
Change of Control, such Awards shall terminate and be of no further force or
effect. For the avoidance of doubt, pursuant to (A) above, the Committee may
cancel Awards for no consideration if the aggregate Fair Market Value of the
Shares subject to such Awards is less than or equal to the aggregate Award Price
of such Awards.

 

- 8 -

 

 

10.NO RIGHT TO AWARDS

 

No Participant or other Person shall have any claim to be granted any Award and
there is no obligation for uniformity of treatment of Participants, holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

 

11.SUCCESSORS AND ASSIGNS

 

The Plan shall be binding on all successors and assigns of the Company and the
Participants, including, without limitation, the estate of each such Participant
and the executor, administrator or trustee of such estate, and any receiver or
trustee in bankruptcy or any other representative of the Participant’s
creditors.

 

12.NONTRANSFERABILITY OF AWARDS

 

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

 

13.AMENDMENTS OR TERMINATION

 

The Committee may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which (a) without the approval of
the shareholders of the Company, would (except as is provided in Section 9 of
the Plan) increase the total number of Shares reserved for the purposes of the
Plan or change the maximum number of Shares for which Awards may be granted to
any Participant, or (b) without the consent of a Participant, would materially
adversely impair any of the rights under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws (including,
without limitation, to avoid adverse tax consequences to the Company or any
Participant). Except as set forth in Section 9 hereof, in no event may the
Committee or any other entity reprice any Award or substitute an outstanding
Award for a new Award with a lower exercise price.

 

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (a) adopt such amendments to the
Plan and Awards and adopt appropriate policies and procedures, including
amendments and policies or procedures with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Awards hereunder and/or (b)
take such other actions as the Committee determines necessary or appropriate to
avoid the imposition of an additional tax under Section 409A of the Code.

 

- 9 -

 

 

14.INTERNATIONAL PARTICIPANTS

 

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or an Affiliate.

 

15.CHOICE OF LAW

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

 

16.EFFECTIVENESS OF THE PLAN

 

The Plan shall be effective as of the Effective Date, subject to the approval of
the Company’s stockholders.

 

17.SECTION 409A

 

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, any payment or delivery of Shares in respect of any Award under the Plan
may not be made at the time contemplated by the terms of the Plan or the
relevant Award agreement, as the case may be, without causing the Participant
holding such Award to be subject to taxation under Section 409A of the Code, the
Company will make such payment or delivery of Shares on the first day that would
not result in the Participant incurring any tax liability under Section 409A of
the Code. In the case of a Participant who is a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), any payment and/or delivery of
Shares in respect of any Award subject to Section 409A of the Code that are
linked to the date of the Participant’s separation from service shall not be
made prior to the date which is six (6) months after the date of such
Participant’s separation from service from the Company and its affiliates,
determined in accordance with Section 409A of the Code and the regulations
promulgated thereunder. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 17 in good faith; provided that neither
the Company, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to Participants with respect to this
Section 17.

 

- 10 -

 

